Notice of Allowance
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
2.	In virtue of this communication, Claims 1, 4, 6, 10, 11, and 13-15 are currently patentable in this communication by examiner’s amendment. 

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email by Mr. Chen, Roger (Agent of Record, Reg. No.: 67,314) on 1/4/2021.

The application has been amended as follows:
	Claims 1, 4, 11, and 13-15 remain the same as amendment filed on 12/16/2020.
6.     (currently amended): A first base station (BS) of a first radio access technology (RAT) for handling a redirection for a communication device, comprising:
at least one storage device;
at least one processing circuit, coupled to the at least one storage device; and
at least one communication interfacing device, coupled to the at least one processing circuit, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of:
receiving an Internet Protocol (IP) Multimedia Subsystem (IMS) signaling message from the communication device;
determining to comprise, in a redirection message, RAT information indicating a second RAT and first core network (CN) information indicating a first CN; and
transmitting the redirection message to the communication device via a first cell, wherein the redirection message orders the communication device to enter an idle state, comprises the RAT information indicating the second RAT and comprises the first CN information indicating the first CN;
wherein the communication device selects a second cell of the second RAT according to the RAT information and generates a non-access-stratum (NAS) message for the first CN according to the first CN information, after receiving the redirection message from the first cell of the first RAT;
wherein a second BS of the second RAT establishes a RRC connection via the second cell with the communication device and receives the NAS message on the RRC connection via the second cell from the communication device;
wherein the first RAT is a New Radio (NR) and the second RAT is an Evolved Universal Terrestrial Radio Access (E-UTRA);
wherein the first CN is a fifth generation core (5GC) network or an Evolved Packet Core (EPC) network.

10.   (currently amended): A core network (CN) node for handling a redirection for a first communication device, comprising:
at least one storage device;
at least one processing circuit, coupled to the at least one storage device; and
at least one communication interfacing device, coupled to the at least one processing circuit, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of:
connecting to the first communication device via a first BS of a first radio access technology (RAT);
receiving an Internet Protocol (IP) Multimedia Subsystem (IMS) signaling message from the communication device; and
transmitting a first interface message to the first BS for the first communication device in response to the IMS signaling message, wherein the first interface message indicates the first BS to redirect the first communication device to a second RAT and indicates a first CN;
wherein the communication device selects a second cell of the second RAT, establishes a radio resource control (RRC) connection via the second cell to a second BS, and generates a non-access-stratum (NAS) message for the first CN;
wherein the second BS of the second RAT receives the NAS message on the RRC connection via the second cell from the communication device;
wherein the first RAT is a New Radio (NR) and the second RAT is an Evolved Universal Terrestrial Radio Access (E-UTRA);
wherein the first CN is a fifth generation core (5GC) network or an Evolved Packet Core (EPC) network.

End of Amendment.

Allowable Subject Matter
3.	Claims 1, 4, 6, 10, 11, and 13-15 are allowed, and renumbered as 1-8.

4.	The following is a statement of reasons for the indication of allowable subject matter:
	Edge Pub. No.: US 2018/0343635 A1 teaches positioning UE in 5G new radio over existing LTE (EPC) system by requesting RRC idle period via NAS messaging  (fig. 4-10).
	However, the prior art of record fails to anticipate or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, handling a redirection message between different radio access technologies as detailed in the independent claims and fig. 3-6.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643